DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment to the Title of the Specification
Applicant has amended the title of the specification to be more descriptive (see applicant’s response of 3/23/2021). The amendment to the title of the specification is hereby entered.

Reasons for Allowance
Claims 1-8 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1-8 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 1 that requires “the wiring portion includes a plurality of metal wires that are a group of parallel wires different from the group of parallel wires in the fuse portion” (see lines 11-12) in conjunction with “the number plurality of metal wires in the fuse portion is less than the number of the plurality of metal wires in the wiring portion" (see last 2 lines). Also see applicant’s arguments (see REMARKS of 3/23/2021, page 5, last paragraph to page 6, 4th paragraph), which are persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/AJAY ARORA/Primary Examiner, Art Unit 2892